ORDER DISSOLVING ALTERNATIVE WRIT OF PROHIBITION AND DENYING PETITION FOR WRIT OF PROHIBITION
This matter came before the Court upon petition for writ of prohibition of Everett William Phillips and the Court, on August 1, 1989, having entered an order granting alternative writ of prohibition staying further proceedings in the County Court of Sweetwater County before the Honorable Samuel A. Soulé, Judge, and the Court having heard arguments presented by petitioner and respondents and having examined the records and files in this cause and being fully advised finds that the alternative writ of prohibition should be dissolved and the petition for writ of prohibition denied. Wherefore it is hereby
ORDERED that the alternative writ of prohibition and stay provided therein, entered and filed herein on August 1,1989 be, and the same is hereby, dissolved; and it is
FURTHER ORDERED that the petition for writ of prohibition of Everett William Phillips be, and the same is hereby, denied.
URBIGKIT, J., would have granted the writ of prohibition.